Citation Nr: 0908134	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-15 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a prostate 
condition, to include as secondary to service-connected 
chronic duodenal ulcer.  

2.  Entitlement to service connection for postoperative gall 
stones, to include as secondary to service-connected chronic 
duodenal ulcer.  

3.  Entitlement to service connection for kidney stones, to 
include as secondary to service-connected chronic duodenal 
ulcer.  

4.  Entitlement to service connection for postoperative anal 
polyps, to include as secondary to service-connected chronic 
duodenal ulcer.  

5.  Entitlement to service connection for postoperative 
inguinal hernia, to include as secondary to service-connected 
chronic duodenal ulcer.  

6.  Entitlement to service connection for postoperative 
rectal hernia, to include as secondary to service-connected 
chronic duodenal ulcer.  

7.  Entitlement to service connection for an incisional 
hernia, to include as secondary to service-connected chronic 
duodenal ulcer.  

8.  Entitlement to an increased evaluation for a chronic 
duodenal ulcer, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of the Huntington, West Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Veteran appeared at a hearing before a decision review 
officer at the RO in December 2007.  A transcript of the 
hearing is of record.  

The Veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO in August 2008 but failed to appear.  He has 
not provided good cause for his failure to appear and has not 
asked that the hearing be rescheduled.  His hearing request 
is deemed withdrawn.  38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  Any current prostate condition was demonstrated years 
after service and is unrelated to a disease or injury in 
service, including to his service-connected duodenal ulcer.

2.  Any current postoperative gall stones were demonstrated 
years after service and are unrelated to a disease or injury 
in service, including his service-connected duodenal ulcer.

3.  Any current kidney stones were demonstrated years after 
service and are unrelated to a disease or injury in service, 
including his service-connected duodenal ulcer.

4.  Any current anal polyps, including postoperative 
residuals, were demonstrated years after service and are 
unrelated to a disease or injury in service, including his 
service-connected duodenal ulcer.

5.  Any current inguinal hernia, to include postoperative 
residuals, was demonstrated years after service and is 
unrelated to a disease or injury in service, including his 
service-connected duodenal ulcer

6.  Any current rectal hernia, to include postoperative 
residuals, was demonstrated years after service and is 
unrelated to a disease or injury in service, including his 
service-connected duodenal ulcer.

7.  Any current incisional hernia was demonstrated years 
after service and is unrelated to a disease or injury in 
service, including his service-connected duodenal ulcer. 

8.  The Veteran's duodenal ulcer disease is controlled with 
medication and is manifested by episodes of mild nausea, 
without anemia, weight loss, incapacitating episodes.


CONCLUSIONS OF LAW

1.  A prostate condition was not incurred or aggravated 
during service nor it is proximately due to or the result of 
the service-connected chronic duodenal ulcer.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006 & 2008). 

2.  Postoperative gall stones were not incurred or aggravated 
during service nor are they proximately due to or the result 
of the service-connected chronic duodenal ulcer.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.310.

3.  Kidney stones were not incurred or aggravated during 
service nor are they proximately due to or the result of the 
service-connected chronic duodenal ulcer.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.310.

4.  Anal polyps, to include postoperative residuals, were not 
incurred or aggravated during service nor are they 
proximately due to or the result of the service-connected 
chronic duodenal ulcer.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.310.

5.  An inguinal hernia, to include postoperative residuals, 
was not incurred or aggravated during service nor is it 
proximately due to or the result of the service-connected 
chronic duodenal ulcer.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.310.

6.  A rectal hernia, to include postoperative residuals, was 
not incurred or aggravated during service nor is it 
proximately due to or the result of the service-connected 
chronic duodenal ulcer.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§§ 3.303, 3.310.

7.  An incisional hernia, to include postoperative residuals, 
was not incurred or aggravated during service nor is it 
proximately due to or the result of the service-connected 
chronic duodenal ulcer.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§§ 3.303, 3.310.

8.  The criteria for an evaluation in excess of 20 percent 
for chronic duodenal ulcer disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.114, Diagnostic Codes 7305 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In August 2004, October 2004, and January 2008 letters, the 
RO provided the Veteran with notice that informed him of the 
evidence needed to substantiate entitlement to service 
connection.  The letters also told him what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  The letter also told him to submit 
relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  The letters 
also told the Veteran that to substantiate the claims there 
must be evidence of a current disability and a link between 
the disability and service and/or his service-connected 
duodenal ulcer.  

The Veteran was also provided with notice as to the 
disability rating and effective date elements of the claim in 
the January 2008 letter.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claims, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication. However, the timing deficiency 
as to the notices was cured by the readjudication of the 
claim after sending the above notices.  Mayfield v. 
Nicholson, 499 F.3d 1317 (2007).

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Board notes that the 
Veteran was notified of the Vazquez-Flores elements in a June 
2008 letter; however, this notice is deficient as to the 
timing element.  Thus, a prejudicial analysis must be 
conducted.  

If the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

VCAA notice was provided in the above noted letters.  The 
above letters informed the Veteran of the information and 
evidence necessary to substantiate the claim, what types of 
evidence VA would undertake to obtain, and what evidence the 
appellant was responsible for obtaining.

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

The letters did not explicitly tell him to submit all 
relevant evidence in his possession.  They did invite him to 
submit relevant lay and medical evidence and directed him to 
submit all treatment records.  The letters told him that it 
was his responsibility to ensure that VA received requested 
records not in Federal custody.  He was thereby put on notice 
to submit relevant evidence in his possession. 

As the duodenal ulcer has already been recognized as service 
connected, the first three Dingess elements are 
substantiated.  The Veteran was provided notice as to the 
rating of disability and the effective date in January 2008.

The letters sent prior to January 2008 told the Veteran that 
to substantiate the claim for increase, he needed evidence 
that the disability had worsened.  The January 2008 VCAA 
letter told the Veteran that in rating his disability, VA 
considered evidence of the impact of the disability on 
employment.  He offered testimony as to the impact of his 
disability on daily life and employment, thereby 
demonstrating actual knowledge that the impact of the 
disability on daily life and work could substantiate the 
claim.

Duodenal ulcers are not rated on the basis of specific test 
results or laboratory findings.  The Veteran has argued that 
his duodenal ulcers are of sufficient frequency to warrant an 
increased rating.  He thereby demonstrated actual knowledge 
of the rating criteria.

The VCAA letters listed examples of the types of evidence 
that could be used to substantiate the claim, thereby 
satisfying the final element of Vazquez-Flores notice.

All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  The Veteran was also afforded several VA 
examinations.  Based upon the foregoing, no further action is 
necessary to assist the Veteran in substantiating the claim.

Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury."  The current paragraph 
(b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), 
and a new paragraph (b) was added as follows:

(b) Aggravation of nonservice-connected disabilities. 
Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  
38 C.F.R. § 3.310(b) (2008).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies. If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. § 
5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3- 
2000 (2000); 65 Fed. Reg. 33,422 (2000).

In Landgraf v. USI Film Products, 511 U.S. 244, 246, 265 
(1994), the United States Supreme Court recognized that 
"retroactivity is not favored in the law" and "the 
presumption against retroactive legislation is deeply rooted 
in our jurisprudence." At the same time, "[a] statute does 
not operate 'retrospectively' merely because it is applied in 
a case arising from conduct antedating the statute's 
enactment or upsets expectations based in prior law."  Id. at 
269 (internal citations omitted).  Therefore, in analyzing 
whether a particular statute should be applied to a case that 
originated before the statute was passed, a court "must ask 
whether the new provision attaches new legal consequences to 
events completed before its enactment."  Id. at 269-70.

To determine whether the application of a new statute would 
have retroactive effect, the Supreme Court has held that the 
following three factors should be considered: (1) whether it 
would impair rights possessed by a party when he acted, (2) 
whether it would increase a party's liability for past 
conduct, or (3) whether it would impose new duties with 
respect to already completed transactions.  Id. at 280.  If 
the statute is found to have a retroactive effect, then "our 
traditional presumption teaches that it does not govern 
absent clear congressional intent favoring such a result."

The Federal Circuit has created a three-part test 
encompassing the factors laid out in Landgraf: (1) "the 
nature and extent of the change of the law;" (2) "the degree 
of connection between the operation of the new rule and a 
relevant past event;" and (3) "familiar considerations of 
fair notice, reasonable reliance, and settled expectations." 
Id. (quoting Landgraf, 511 U.S. at 270).  If, under this 
test, a rule or regulation appears to have a retroactive 
effect, then the rule or regulation cannot be applied to 
cases pending at the time of its promulgation.  Princess 
Cruises v. United States, 397 F.3d 1358 (Fed.Cir.2005).

In the present case, the current regulation provides that a 
baseline level of pre-existing disability must be established 
before aggravation will be conceded and that there must be an 
increase demonstrated from the previously established 
baseline.  This new regulation is less favorable to the 
Veteran than the prior regulation, which had not been 
interpreted as requiring that a specific baseline be found, 
and appears to have retroactive effects under the Princess 
Cruises test.

Service connection is currently in effect for chronic 
duodenal ulcer, rated as 20 percent disabling.  

The Veteran's service treatment records reveal no findings 
pertaining to a prostate condition, gall stones, kidney 
stones, anal polyps, an inguinal hernia, a rectal hernia, or 
an incisional hernia, in service.  

There were also no reported findings of a prostate condition, 
gall stones, kidney stones, anal polyps, an inguinal hernia, 
a rectal hernia, or an incisional hernia, in the years 
immediately following service.  

At his December 2007 hearing, the Veteran testified that he 
took numerous medications for his duodenal ulcer.  He 
believed that all the conditions at issue in this appeal were 
related to his service-connected duodenal ulcer, to include 
medications taken for his ulcer.  

The Veteran was afforded a VA examination in February 2008.  
The examiner noted that he had reviewed the claims folder in 
conjunction with the examination.  As to the prostate 
condition, the examiner indicated that the date of onset was 
between 10 and 15 years ago.  The examiner reported that the 
Veteran had a transurethral resection of the prostate (TURP) 
in January 2000 for benign prostatic hypertrophy.  

He also noted that the Veteran had elctroporeal shockwave 
therapy (ESWL) of the left renal stone in 1993 and had a 
cholecystectomy for gall stones in the 1950's.  

An inguinal hernia was first mentioned in November 2000 and a 
repair was performed in October 2001.  The examiner also 
observed that a polypoid mass of the rectum was removed in 
May 1999 and that a right colon resection for moderately 
differentiated carcinoma was performed at the Cleveland 
Clinic.  

He further noted that a ventral hernia repair as a result of 
the colon resection was performed in October 2004.  The 
examiner also observed that removal of recurrent villous 
adenoma of the rectum was performed in December 1989.  

Following examination, the examiner indicated that the 
Veteran's prostate condition, benign prostatic hypertrophy, 
was not caused by, aggravated by, or secondary to the 
service-connected chronic duodenal ulcer.  The examiner 
stated that the medical facts of these two diseases and the 
medical literature did not support the Veteran's claims and 
statements.  

The examiner further opined that these claimed disabilities 
were and are not caused by, aggravated by, or secondary to 
the service-connected chronic duodenal ulcer.  He found that 
the "medical facts" of the claimed conditions and the 
medial literature did not support the Veteran's claim and 
statement.  

The examiner further observed that the Veteran's incisional 
hernia was secondary to his right colon resection for 
carcinoma in November 2003 and the repair in October 2004.

The Veteran has expressed his belief that he currently has a 
prostate condition, postoperative gall stones, kidney stones, 
postoperative anal polyps, postoperative inguinal hernia 
residuals, postoperative rectal hernia residuals, and an 
incisional hernia, all secondary to his service-connected 
duodenal ulcer.  However, lay persons are not competent to 
opine as to medical etiology or render medical opinions.  
Barr v. Nicholson 21 Vet. App. 303 (2007); see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); cf. Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
2 Vet. App. at 494- 95 (lay person may provide eyewitness 
account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997); citing Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991)).  Once evidence is determined to be competent, 
the Board must determine whether such evidence is also 
credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").  In the 
current case, the service treatment records are absent of 
findings of the above claimed disorders.  Private and VA 
treatment records obtained in conjunction with the Veteran's 
claim also do not reveal any findings of the above claimed 
disorders in close proximity to service.  The absence of such 
findings within close proximity to service is more probative 
than the Veteran's recent statements.  Moreover, there is no 
competent medical evidence of record relating any of the 
claimed disorders to his period of service.  

As it relates to the Veteran's claim that the above disorders 
are secondary to his service-connected duodenal ulcer, the 
Board notes that the only competent medical opinion of record 
is negative as it relates to the Veteran's claims of 
secondary service connection.  The February 2008 VA examiner, 
following a comprehensive review of the claims folder and a 
thorough examination of the Veteran, indicated that none of 
the claimed disorders were caused by, aggravated by, or 
secondary to the Veteran's service-connected duodenal ulcer.  

Because there is no competent evidence linking the claimed 
disabilities to service or a service connected disease or 
disability, the preponderance of the evidence is against the 
claims for service connection, reasonable doubt does not 
arise and the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002).

Chronic Duodenal Ulcer

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114.

A severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health 
warrants a 60 percent rating.  Moderately severe duodenal 
ulcer, with less than severe disability, but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year is evaluated as 40 percent 
disabling.  Moderate duodenal ulcer, with recurrent episodes 
of severe symptoms 2 or 3 times a year averaging 10 days in 
duration, or with continuous moderate manifestations warrants 
a 20 percent rating. Mild impairment, with recurring symptoms 
once or twice yearly warrants a 10 percent disability 
evaluation.  38 C.F.R. § 4.114, Code 7305.

Under Diagnostic Code 7346, a 60 percent evaluation requires 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health.  A 30 
percent evaluation is warranted for hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain, productive of a considerable impairment of 
health.  A 10 percent evaluation is warranted for two or more 
of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

In conjunction with his claim for an increased evaluation, 
the Veteran was afforded a VA examination in December 2004.  
At the time of the examination, the Veteran reported 
occasional vomiting, approximately one time per month.  He 
denied any nausea associated with the vomiting but did 
complain of a burning sensation in his chest.  He reported an 
episode of hematemesis about two years earlier.  He had had 
none since that time.  He noted occasional red blood in his 
stool but denied any melena.  His current treatment consisted 
of drinking four ounces of aloe juice at bed time.  He did 
not take any over-the-counter antacids. 

The Veteran did have occasional heartburn after meals but 
denied any hypoglycemic reaction.  He had daily morning bowel 
movements and denied any constipation or diarrhea.  He 
reported having episodes of lower abdominal pain about once a 
month.  The Veteran noted that an increase in activity would 
often decrease the lower abdominal pain.  He did not report 
that the lower abdominal pain was severe but indicated that 
it was noticeable.  

Physical examination revealed that the abdomen was moderately 
obese.  He had a small incisional hernia at the upper abdomen 
at the end of the surgery done for removal of his colon 
polyp.  There was a second incisional hernia along this 
incision line.  He had normal bowel sounds in all four 
quadrants.  There was no abdominal tenderness with palpation.  
There was also no intraabdominal mass and no intraabdominal 
bruits.  

The Veteran's weight was noted to have been basically the 
same from 2004 to the time of the examination.  His weight 
had been 192 pounds and was currently 196.  He had no signs 
of anemia.  The Veteran did have lower abdominal pain in the 
lower abdomen.  There was no specific cause for the pain and 
there was nothing that relieved the symptoms other than an 
increase in activity such as walking.  

An Upper GI series showed surgical changes that were probably 
related to the gall bladder surgery.  There was a duodenal 
bulb diverticulum that was likely related to past duodenal 
ulcer disease.  There were no active ulcers seen.  A 
diagnosis of duodenal ulcers in the past that resulted in a 
duodenal diverticulum was rendered.  

At his December 2007 hearing, the Veteran testified that he 
was treated for his ulcer more than four times per year and 
that he took medication for that condition. 

The Veteran was afforded a VA examination in February 2008.  
The examiner noted that the Veteran had been incapacitated 
for a period of 13 days in 1953 as a result of his ulcer 
condition but, had not been incapacitated since that time.  
The Veteran was noted to have episodes of abdominal colic, 
nausea or vomiting, and abdominal distention on a monthly 
basis which would last one of more hours and was mild in 
severity.  There were no other symptoms.  

The Veteran did not have gnawing or burning pain.  There were 
no post-prandial symptoms as a result of gastric surgery.  
There had also been no episodes of hematemesis or melena.  
The Veteran had a history of nausea less than one time per 
week.  There was no history of vomiting but the Veteran did 
belch.  

Physical examination revealed no signs of significant weight 
loss or malnutrition.  There were no signs of anemia.  There 
was no tenderness in the region of the distal stomach or 
duodenum.  There was diastasis and prominence of the mid 
upper abdomen in the area of the mesh graft for the 
incisional hernia repair but this was not related to or 
aggravated by his chronic duodenal ulcer which was controlled 
by Prilosec.  

The examiner noted that an upper GI series performed in 
February 2008 had revealed that the oropharyngeal 
coordination and swallowing were normal in an upright 
position.  No hiatal hernia or reflux was demonstrated.  
There were no abnormalities in the esophagus or stomach and 
the duodenal bulb appeared grossly normal.  Diverticulum 
arose from the duodenal C loop with the remainder of the loop 
appearing normal.  

The examiner observed that the Veteran was retired due to his 
age or number of years worked.  The pertinent diagnoses were 
duodenal diverticulum and acid peptic disease controlled with 
medication, Prilosec, with a history of chronic duodenal 
ulcer.  The examiner stated that with the current status of 
his chronic duodenal ulcer disease controlled with Prilosec, 
the Veteran could do moderate physical and sedentary 
employment.  

Analysis

As the foregoing should make clear the Veteran's disability 
does not meet or approximate any of the criteria for an 
evaluation in excess of 20 percent for duodenal ulcer 
disease.

There have been no findings of anemia or weight loss.  During 
the course of this appeal the Veteran's weight has fluctuated 
between 192 and 196 pounds in 2004 to 193 pounds on the 2008 
examination.  He has been specifically found to not have a 
history of anemia.  A higher evaluation is potentially 
available on the basis of the frequency of incapacitating 
attacks, but the Veteran has had no such attacks in over 50 
years.

The Veteran has not alleged any of the symptomatology needed 
for an increased rating and the clinical evidence does not 
document such symptomatology.  Accordingly, the weight of the 
evidence is against a finding that the Veteran's disability 
meets or approximates the criteria for an increased schedular 
evaluation.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 
(2008).

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's duodenal ulcer disease manifestations are 
contemplated in the rating schedule.  No exceptional factors 
have been reported.

As such, the criteria for referral of the claim for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).
























							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a prostate condition, to include as 
secondary to service-connected chronic duodenal ulcer, is 
denied.  

Service connection for postoperative gall stones, to include 
as secondary to service-connected chronic duodenal ulcer, is 
denied.  

Service connection for kidney stones, to include as secondary 
to service-connected chronic duodenal ulcer, is denied.  

Service connection for postoperative anal polyps, to include 
as secondary to service-connected chronic duodenal ulcer, is 
denied.  

Service connection for postoperative inguinal hernia, to 
include as secondary to service-connected chronic duodenal 
ulcer, is denied.  

Service connection for postoperative rectal hernia, to 
include as secondary to service-connected chronic duodenal 
ulcer, is denied.  

Service connection for an incisional hernia, to include as 
secondary to service-connected chronic duodenal ulcer, is 
denied.  

An evaluation in excess of 20 percent for chronic duodenal 
ulcer is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


